MURPHY, Acting Chief Justice,
concurring.
At the outset I note that both the Trial and Appellate Division are quite correct in pointing out that the High Court of American Samoa is not a United States District Court. The vessel Pacific Princess v. Trial Division, 2 A.S.R. 2d 21 (1984). It‘is a territorial court duly constituted under Articles IV of the United States Constitution. This fact has cause problems for the Territory and the Court. As Chief Justice Gardner pointed out in his concurring opinion in Pacific Princess. "To me the lack of access by the residents of this territory to a court with federal jurisdiction is troublesome. I think this is the only territory of the United States which is not within the jurisdiction of a United States District Court." Id. at 24. American Samoa has a United States Post Office, F.D.I.C. insured banks, a Social security Office, F.A.A. .installations and numerous other federal *82contacts. When legal problems arise concerning these enterprises the appropriate forum would usually be a United States district court.
Some federal legislation affecting American Samoa specifically provides for enforcement by the High Court. The Wholesome Poultry Products Act (21 U.S.C. secs. 451 et seq.) and the Wholesome Meat Act (21 U.S.C. secs. 601 et sec.). for example, provide that "The United States district courts, the District Court of Guam, the District Court of the Virgin Islands, the 'highest court of American Samoa, and the United States courts of the other Territories, are vested with jurisdiction specifically to enforce, and to prevent and restrain violating of, this Act." 21 U.S.C. secs. 467(c), 674. A few Acts allow enforcement of claims arising in American Samoa in a particular district court. The Federal Water Pollution Control Act (33 U.S.C. secs. 1251 et sea.) and the Marine Protection, Research, and Sanctuaries Act ('33 U.S.C. secs. 1401 et seo. ) provide that "in the case of American Samoa and the Trust Territory of the Pacific Islands [actions may be brought in] the District Court of the United Sates for the District of Hawaii.” 33 U.S.C. secs. 1321(n), 13 2 2(m), 1402(g).
The most common approach, however, is that typified by the Right to Financial Privacy Act (12 U.S.C. secs. 3401 et seq.) which defines financial institution as a particular type of business "located in any State or territory of the United States, the District of Columbia, Puerto Rico, Guam, American Samoa, or the Virgin Islands." 12 U.S.C. secs. 3401(1). The Act goes on to provide that certain remedies are to be pursued "in the appropriate United States district court." 12 U.S.C. secs. 3410(a). The Surface Mining Control and Reclamation Act (30 U.S.C. secs. 1201 et sea.). as another example, defines state as "a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and Guam," (30 U.S.C. sec. 1291(24) and further provides that an action by the Secretary of the Interior approving or disapproving a state surface mining program "shall be subject to judicial review by the United States District Court for the District which includes the capital of the State whose program is a issue." 30 U.S.C. sec. 1276(a). Clearly in such cases it was the intent of Congress to make available a federal court in Which to adjudicate all disputes which arise under the Act. Only in American Samoa is this not possible.
One is strongly tempted to believe that the lack of access to such a court is the result of Congressional oversight and inattention rather than a deliberate attempt to exclude American Samoa.
American Samoa came under the jurisdiction of the United States through treaties of cession executed on April 10, 1900 and July 16, 1904. The treaties were not ratified by Congress until 1929. 48 U.S.C. secs. 1661, 1662. In. that Act, Congress *83delegated to the President all civil and judicial power necessary to administer the territory. In 1951 administration was transferred by the President from the Secretary of the Navy to the Secretary of the Interior. Congress has never passed an organic act but the Department of Interior did approve the adoption of a constitution in 1960 that provides for executive, legislative and judicial branches. In 1977 a provision for an elected Governor and Lieutenant Governor was promulgated by the Department of the Interior. Finally, in 1983 Congress enacted legislation providing that amendments to the American Samoa Constitution can be made only by Act of Congress. 48 U.S.C. sec. 1662(a).
The High Court has stated that "Congress nevertheless retains all legal authority over the people of this territory and all departments of its government, and may legislate directly for the territory, abrogate its laws, void a valid act, or validate a void act." Simoa v. American Samoa Government, 2 A.S.R. 2d 9, 10 (1984), citing Inter-Island Steam Navigation Co. v. Territory of Hawaii, 305 U.S. 306 (1938). This legal authority extends to the High Court.
This does not, however, mean that the High Court can act only where specifically empowered to do so by Congress. In 1975 the Fono (Legislature of American Samoa) passed a bill conferring in rem and in personam admiralty -jurisdiction on the High Court. A.S.C.A. sec. 3.0208(a)(3). This was held to be a proper grant of admiralty jurisdiction in Meaamaile v. American Samoa, 550 F. Supp. 1227 (D.Haw. 1982). In that case a Samoan sailor injured aboard a Western Samoa vessel under charter to the government of American Samoa brought an action in the United States District Court for the District of Hawaii. Judge King, in dismissing the action, referred the plaintiff to the High Court. He held that it is not necessary for admiralty jurisdiction to be directly and specifically conferred upon territorial courts by Congress. "Rather, Congress may properly delegate plenary authority, including judicial authority, to govern a territory to the Executive. That is exactly what Congress has done in the case of American Samoa. Pursuant to its grant of plenary judicial power over American Samoa, the Executive has 'properly conferred in rem admiralty competence upon the High Court by approving the act of the American Samoa legislature set forth above." Id. at 1237-1238.
So the High Court can exercise at least some authority not specifically granted it by Congress. To carry out its admiralty jurisdiction to the High Court adopted admiralty rules, including rules for the conduct of this type of limitation action. American Samoa Trial Court Rules, Supplemental Rules for Certain Admiralty and Maritime Claims, Rule (3). The question faced by the court in this case is whether the High Court’s admiralty jurisdiction properly extends to the limitation of liability and the issuance of an injunction to protect the validity of such a limitation, if proper.
*84I agree with the reasoning of the majority opinion regarding the power of this court to limit a shipowner’s liability as part of its inherent authority as an admiralty court. The question of the power of the High Court to enjoin proceedings in other jurisdictions is more troubling. A limitation action without injunctive relief is a right without a remedy.
Chief Justice Gardner faced a similar problem in a Trial Division case, Security Pacific Bank v. M/V Conquest, 2 A.S.R. 2d 40 (1985). In that case the plaintiff brought an action under 46 U.S.C. section 951 to foreclose a preferred ship mortgage. That section of the Act ‘provides "original jurisdiction of all such suits is granted to the district courts of the United States exclusively." Justice Gardner held that the purpose of that phrase was to ensure that no state court would attempt to exercise jurisdiction over a ship mortgage. Lacking a United States District Court to exercise 'its "exclusively, original" jurisdiction a mortgage can be foreclosed in any court exercising valid admiralty jurisdiction, the court held.
The Chief Justice distinguished his holding in Conquest from the case before us as follows: "Proceedings under [46 U.S.C. 195 are] far beyond the jurisdiction of this court since they involve the injunction of proceedings in United States district courts or state courts and the marshalling of claims of creditors." id. at 42-43.
Chief Justice Gardner also .looked to the purpose of the Ship Mortgage Act in deciding that the High Court could exercise the jurisdiction granted "exclusively" to the United States district courts. He found that the Act’s intent to stimulate private investment in the shipping industry would be thwarted if security interests in financed ship could be avoided simply by taking a ship beyond the jurisdiction of any district court, id. at 41.
It has been held that the purpose of 46 U.S.C. section 185 is to permit all actions to be consolidated in one action which will dispose of all claims against a vessel owner. Complaint of Caldas, 350 F. Supp. 566 (D.Penn. 1972). Proceedings under section 185 have also been said to be designed to marshal all claims against a vessel and owner. Petition of Canada S.S. Lines, Ltd., 93 F. Supp. 549 (D. Ohio 1950). Certainly these purposes are not promoted by denying the High Court the power to enjoin proceedings in other forums.
"The bottom line" as economists and accountants are fond of saying is as follows: owners of vessels entering Pago Pago harbor have fewer substantive rights than in any other American harbor, and perhaps fewer rights than afforded by Commonwealths having free association compacts with the United States.
The Government of American Samoa and much of the local business community seem to feel, rightly or not, that the fishing *85industry is the mainstay of the Territory’s economy. Judge Gardner’s concern about the economic consequences to the shipping industry set forth in Conquest as to mortgage foreclosures applies also to limitation actions.
My closing observation as to the majority opinion is lifted from another Gardner classic, "correct it may be, right it is not." Crammer v. Shay, 94 Cal. App. 3d 242, 156 Cal. Rptr. 303 (1979), at 307.